In this action to recover damages for personal injuries sustained by plaintiff wife, and by her husband for medical expenses and loss of services, the jury rendered a verdict in favor of plaintiffs. Defendant appeals from the judgment entered thereon and from an order denying his motions to dismiss the complaint and for the direction of a verdict. Judgment and order affirmed, with *716costs. No opinion. Nolan, P. J., Carswell and Johnston, JJ., concur; Adel and Wenzel, JJ., dissent and vote to reverse the judgment and to dismiss the complaint on the authority of Schmidt v. Carper (270 App. Div. 411, affd. 296 N. Y. 791) and Angus v. De Graff (244 App. Div. 864), and to dismiss the appeal from the order, as academic.